 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedMineWorkersof America,Local 1829,District31andVirginia Electric and Power Company andInternational Brotherhood of ElectricalWorkers,Local 2308,AFL-CIO. Case 5-CD-211March 31, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, JENKINS, AND PENELLOThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Virginia Electric and Power Company(hereinafter called VEPCO or Employer) alleging thatUnited Mine Wrokers of America, Local 1829, District31(hereinaftercalledUMW), violated Section8(b)(4)(D) of the Act by engaging in certain proscribedconduct with an object of forcing or requiring VEPCOto assign certain work to employees represented byUMW rather than to employees represented by Inter-national Brotherhood of ElectricalWorkers, Local2308, AFL-CIO (hereinafter called IBEW).Pursuant to notice, a hearing was held before Hear-ing Officer Angela S. Anderson on September 10 and11,1974.VEPCO and UMW appeared at thehearing'and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues. Thereafter, thecase was transferred to the Board, and VEPCO andUMW filed briefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERThe Charging Party, VEPCO, is a Virginia corpora-tion having its principal offices in Richmond, Virginia.It is engaged as an electric utility in the business ofgenerating and distributing electric power within aservice area which covers parts of three States, Vir-ginia,West Virginia, and North Carolina. In the opera-tion of its business, VEPCO annually realizes grossrevenues in excess of $1 million, and causes materialsvalued in excess of $50,000 to be shipped to it fromoutside the State of West Virginia.iAlthough it was duly served with a copy of the notice of hearing, IBEWdid not enter an appearance or otherwise participate in the hearingLaurel Run Mining Company (hereinafter calledLaurel), also a Virginia corporation, is a wholly ownedsubsidiary of VEPCO engaged in the operation of a coalmine at Mt. Storm, West Virginia. Laurel annuallypurchases and receives at its Mt. Storm location goodsvalued in excess of $50,000 from suppliers located out-side the State of West Virginia. The parties stipulated,and we find, that VEPCO and Laurel are engaged ininterstate commerce within the meaning of Section 2(6)and (7) of the Act. We further find that it will effectuatethe policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that UMW andIBEW are labor organizations within the meaning ofthe Act.-IIITHE DISPUTEA. The Work in DisputeAs stipulated by the parties and described in thenotice of hearing, the work in dispute consists of "theoperation of the 7000 ft. overland conveyor belt be-tween the Laurel Run Mining Company and VirginiaElectric and Power Company plant at Mt. Storm, WestVirginia."B. Background and FactsOne of VEPCO's electric generating facilities is acoal-burning, steam-powered plant located atMt.Storm in Grant County, West Virginia, in the vicinityof the Laurel mine. The coal used at this facility ispurchased by VEPCO from Laurel, as well as fromother sources. Until August 1974, all of the coal wasdelivered to the Mt. Storm generating plant either byrail or truck. Since August 1974, when the newly con-structed covered overland conveyor, the operation ofwhich is here in dispute, was completed, all of the coalpurchased from Laurel has been delivered via theconveyor?VEPCO's employees have been repre-sented in a systemwide unit by IBEW since the later'scertification in 1973.3Laurel, as stated, is engaged in Mt. Storm in the deepmining of coal. Although it is a wholly owned subsidi-ary of VEPCO, Laurel is managed by Eastern CoalAssociates, Inc., an independent management corpora-tion which establishes and administers all of Laurel'semployment policies. Laurel's employees are repre-2Laurel is a relatively new mine and in its early stages of developmentproduced less than 1 percent of VEPCO's coal needs. When the mine is fullydeveloped and the conveyor fully operational, VEPCO expects to obtainabout 30 to 40 percent of its coal needs from Laurel via the conveyor.3Virginia Electric & Power Company,49 NLRB 1095 (1943) UNITED MINE WORKERS, LOCAL 1829sented by Respondent UMW and,on December 24,1971,Laurel became signatorytoUMW'sNationalBituminous Coal Wage Agreement of 1971.Until theevents of August 1974,Laurel's entire coal productionwas sold toVEPCO and transported to VEPCO's gen-erating plant by truck owner-operators and their em-ployees, all of whom were also members of UMW.These owner-operators were also signatories of UMW's1971 Coal Wage Agreement.Sometime in1971 or 1972,work began on the con-struction of the covered overland conveyor involved inthe instant dispute. This conveyor runs from a "trans-fer house"at the Laurel mine to the coal storage silosat VEPCO's plant,and for its full length of 7,000 feettraverses land belonging to VEPCO.The conveyor wasconstructed,pursuant to contract with Laurel, itsowner,by Robert&Schaefer,a mine facilities con-struction firm whose employees are represented byUMW. On December 17,1973, before constructionwas completed,Laurel-leased the conveyor to VEPCOat an annual rental of $90,000.The lease agreementprovided,inter alia,that the conveyor, with com-pleted,would,be operated and maintained byVEPCO.4The overland conveyor is powered by electric motorswhich are controlled from a drive house located infront of the storage silos in the VEPCO coalyard. Inlate July or early August 1974, VEPCO assigned thetask of operating the conveyor to its employees who arerepresented by IBEW.On or about June 6, 1974, UMW first learned thatthe overland conveyor had been leased to VEPCO. Atthe time UMW took the position that the operation andmaintenance of the conveyor was within UMW's juris-diction and should be assigned to employees repre-sentedby it.In furtherance of its continuing demandfor the work, UMW on or about August 7 threatenedto cause a work stoppage and its members did, in fact,cease to work at the Laurel mine and began picketingat Highway 93, approximately 1-1/2 miles from VEP-CO's power station.The picketing continued until Au-gust 20,1974,when it was terminated pursuant to atemporary restraining order issued,pursuant to Section10(1) of the Act, by the UnitedStatesDistrict Court fortheNorthernDistrictofWest Virginia, in C.A.74-168-E.Laurel, as stated,is signatory to UMW's 1971 Na-'tional Bituminous Coal Wage Agreement which pro-vides, in pertinent part, as follows:ArticleII-Scope and Coverage4 The agreement also provided that title to the coal would passto VEPCOwhen placed by Laurel employeeson the conveyorat the transfer or junctionhouse and that the agreement would not become binding until approved bythe appropriate regulatory authorities of the States of Virginia,West Vir-ginia,and NorthCarolina223Section(d) Application of Contract to Coal LandsAs part of the consideration for this agreement,the Employers agree that this agreement coversthe operationof all ofthe coal lands,coal produc-ing and coal preparation facilities owned or heldunder lease by them,or any of them, or by anysubsidiary or affiliate at the date of this agreement,or acquired during its term which may hereafter(during the term of this agreement) be put intoproduction or use.The Employers agree that theywill not lease,license or contract out any coallands, coal producing or coal preparation facilitiesfor the prupose of avoiding the application of thisagreement or any section,paragraph or clausethereof.*****Section(f)WorkJurisdictionThe following work shall be performed solely bymembers of the United Mine Workers of Americaand will be covered by this agreement:(1) All hauling of coal,overburden,mine refusein or about the mine, including hauling to ascreening,crushing, washing or other prepara-tion facility,or other contiguous mine-relatedoperation.VEPCO,on the other hand, has been signatory tosuccessivecollective-bargainingagreementswithIBEW,coveringall productionand maintenance em- -ployeeson a systemwide basis, since its certification in1943. Thejob classificationsin VEPCO's current con-tract withIBEW, however,do not containany specifictitles applying to the operationof conveyors.'C.Contentionsof thePartiesVEPCOcontends that the work in dispute should beassigned to its own employees who are represented byIBEW on the basis of its contract with IBEW and thelocation of the work at VEPCO's end of the conveyoras well as on the groundsthat VEPCO's employees canperform the work more efficiently and economically.Although IBEW did not appear at the hearing and hasnot filed a brief,it can be assumed that it agrees withVEPCO's position inasmuch as it has never disclaimedthe workand its members have continued to performit.5It should be noted, however, that the employeesof both VEPCO andLaurel traditionally and regularly operate various smaller conveyor beltswithin their respective employer's operations.Thus, VEPCOuses convey-ors whichcarry the coalfrom the storage silos to the furnaces,and Laureluses conveyors to remove the coal from the mines and transport it tocleaning and weighing stations 224DECISIONSOF NATIONALLABOR RELATIONS BOARDUMW, on the other hand, contends, that the workin dispute should properly be assigned to employeesrepresented by it on the basis of article II of its contractwith Laurel.It also claimsthe work because the con-veyor belongs to Laurel which had it built with UMWlabor and replaces the coal transportation work for-merly performed by UMW-represented drivers. UMWfurther argues that the work can be performed moresafely and more efficiently by employees represented byit;and, finally, it contravenes Laurel's contract withUMW and because, by its very terms,the lease agree-ment is not binding until approved by the appropriateregulatoryagenciesof the threeStateswherein VEPCOoperates.D. Applicabilityof theStatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, and(2) the parties do not have an agreed-upon method forthe voluntary resolution of the dispute.As to (1) above, UMW concedes and the recordestablishes that on or about August 7, 1974, it threat-ened to strike if the work in dispute was not assigned'to employees represented by it. The record further esta-blishes that on or about August 7 UMW picketedHighway 93, approximately 1-1/2 miles from theVEPCO power station, to prevent coal and oil frombeing hauled into VEPCO's Mt. Storm plant and toprevent residual ash from being removed from theplant, and that such picketing was in support of itsdemand for the disputed work. Also, from August 19,to August 20, when all of the picketing was temporarilyrestrained by court order, the UMW members picketedthe entrance to the Mt. Storm facility itself for the samereason. Based on the foregoing, we find that reasonablecause exists to believe that UMW engaged in the afore-mentioned conduct with an object of forcing or requir-ing the assignment of the work in dispute to employeeswho are represented by UMW rather than to em-ployees who are represented by IBEW, and that, there-fore, such conduct violated Section 8(b)(4)(D) of theAct.bAnd, since the record shows that the parties donot havean agreed-upon method for the voluntary ad-justment of this dispute which is binding upon all of theparties, we find that the dispute is properly before theBoard for resolution.6Respondent'sclaim that the lease agreement between Laurel andVEPCO is invalid, inoperative, or in violation of Respondent's collective-bargaining agreement with Laurel does not provide a valid defense to anaction under Sec. 8(b)(4)(D) of the Act Cf.International Longshoremen'sand Warehousemen'sUnion, Locals 13 and 63, (California Cartage Com-pany),208 NLRB 986 (1974).E.Merits-of theDisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.We find thefollowing factors relevant:1.Certification and collective-bargaining agreementIBEW was certified in 1974 as the bargaining agentof VEPCO's production and maintenance employees ina systemwide unit. And, although IBEW's contractwith VEPCO does not contain a job description pre-cisely tailored to the work here in dispute, it appearsthat the contract, covering all employees engaged inproduction and maintenance functions,is sufficientlybroad to cover the employees performing the work.UMW, on the other hand, has never been certified torepresent Laurel's employees nor does it represent anyemployees of VEPCO. And, although UMW'S con-tract with Laurel would, of course, cover the work herein dispute if Laurel had control over such work, therecord shows that Laurel does not, in fact, have thework to assign. In these circumstances, we concludethat VEPCO's contract with, IBEW favors awardingthework to VEPCO's employees represented byIBEW.2. Situs of the workAs stated, Laurel leased the conveyor to VEPCOmidway through its construction; the electric motorand the controls used to operate the conveyor werethereupon installed at VEPCO's end of the conveyorand are located in the immediatevicinity of VEPCO'sstorage silosinto which the conveyor directlyempties.The work in dispute, therefore, is physically locatedwithin VEPCO's facilities and must be performed thererather than within Laurel's operatingarea.Moreover,VEPCO takes legal title when the coal is placed uponthe overland conveyor at the junction house on Laurel'sproperty. Hence, VEPCO is, in effect, transporting itsown coal from the place of purchase to its storage silos.UMW would have us find that the lease agreementis somehow legally ineffective and not binding on theparties becasue it has not been approved by the appro-priate public utilities commission of the States of Vir-ginia,West Virginia, and North Carolina,7 and thatLaurel, therefore, retains control over the work. We areunable to find, on this record, that the lease agreementwas other than a valid arm's-length business transac-tion.Moreover, we do not believe that the Board, act-ing in a proceeding under Section 10(k) of the Act, isthe proper forum in which to challenge the validity of7 See fn.4,supra UNITED MINE WORKERS, LOCAL 1829the lease even if we thought that UMW had legal stand-ing to do so. Accordingly, for the purposes of our deter-mination of dispute, we shall treat the lease as a properand lawful business transaction by which Laurel relin-quished control over the operation of the conveyor toVEPCO. With this in mind, we find and conclude thatthe situs of the work on VEPCO's premises favorsassigningthe work to VEPCO's employees who arerepresented by IBEW.3.Company practiceThe evidence shows that, until the overland con-veyor became operational in August 1974, all of Lau-rel's coal production was sold to VEPCO and deliveredto it by trucks driven by independent owner-operatorswho were members of UMW and signatory to UMWcontracts, but that, since then, the conveyor has carriedall the coal furnished VEPCO by Laurel. UMW con-tends that, although the conveyor has replaced thosedrivers, we must nevertheless look to the practice of theparties prior to its use as a significant factor weighingin favor of its claim for the disputed work. However,this contention ignores the fact that in August 1974Laurel was still a relatively new mine which then pro-duced only approximately 1 percent of VEPCO's totalcoal needs as compared to the 30 or 40 percent that itwill be expected to provided VEPCO when its miningoperation is fully developed; that, further, the use ofindependent truckers was intended to last only until theconveyor was constructed and operational. In thesecircumstances, we are unwilling to find that the use ofthese truckers established a company practice whichshould be accorded significant weight by us in deter-mining which employees should be awarded the workof operating the conveyor. To the contrary, VEPCOhad no prior practice with respect to its Mt. Storm_overland covered conveyor for the simple reason thatno such conveyor existed until the present one wasconstructed. Indeed, the only "practice" thus farshown in the operation of the conveyor is that resultingfrom VEPCO's assignment of the work now in questionto its employees represented by IBEW. Accordingly,VEPCO's "past" practice is a factor which does notfavor the claim of either labor organization or the em-ployees involved.4. Skills and safetyUMW contends that employees represented by it aremore skilled in the operation and maintenance of theoverland conveyor and can operate it more safely thanemployees represented by IBEW.The record showsthat Laurel employees,represented by UMW, andVEPCOemployees, represented by IBEW,are equallyskilled in operating the overland conveyor. Both225groups of employees regularly operate smaller convey-ors within their respective employer's operations. Thefact that the conveyor was built by a contractor usingUMW-represented labor does not of itself indicate thatLaurel's employees are better equipped to operate theoverland conveyor than VEPCO's workers. On thematter of safety, UMW adduced evidence that its mem-bers are uniquely trained to fight fires, the risk of whichis ever present within a totally enclosed conveyor sys-tem; to rescue employees who might be trapped in suchconveyor; and to administer first aid in cases of emer-gency. There is no evidence that IBEW-representedemployees have receivedsimilarspecial training.Onthe other hand, the record shows that VEPCO has hadonly one fire in one of its in-plant conveyors and thatthis fire was quickly put out by the local public firedepartment.Basedon the foregoing, we are not per-suaded that VEPCO, with the use of the local firedepartment, is unable to cope with whatever hazardsmight arise.In sum,therefore,we conclude that thefactors of skill and safety favor neither group of em-ployees.5.Efficiency and economy of operationsVEPCO has no employees who are represented byUMW. To award the disputed work to UMW-repre-sented employees, therefore, would require VEPCOespecially to hire such employees who, when not oper-ating theconveyor,would remainidle.Alternatively, ifcontrol of the conveyor were returned to Laurel itwould have to be completely rewired at considerableexpense to be operated from that end. On the otherhand, VEPCO presented testimony that it hasassignedtwo operating helpers, represented by IBEW, to per-form the disputed work. These employees, however, areskilled to perform other tasks for VEPCO when notengaged in operating the conveyor. Furthermore,VEPCO presented testimony, which was uncontested,that the placement of the controls near the coal storagesilos enables it to avoid costly "double handling" ofcoal by monitoring the conveyor and coal as the silosfill up. Accordingly,N` find that this factor favorsawarding the work to employees represented by IBEW.6.VEPCO's preference,VEPCO assigned the work in dispute, and prefers anaward, to its own employees who are represented byIBEW. This factor, therefore, favors awarding thework to employees represented by IBEW.ConclusionsUponthe entire record in this case,we conclude thatVEPCO's employees who are represented by IBEW are 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDentitled to the work in dispute.We reach this conclu-sion basedon VEPCO's contract with IBEW,the loca-tion of thework on VEPCO's premises,VEPCO's pref-erence,and the fact that such assignment will result ingreater efficiency and economy of operations.Accord-ingly,we shall determine the dispute by awarding thework in disputeto VEPCO's employees represented byIBEW,but not to any labor organization of which theseemployees are members.In consequence, we find thatUMW is not entitled bymeans proscribed by Section8(4)(b)(D) of the Act to force or require VEPCO toassign the disputed work to employees represented byit.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationAct,as amended,and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following Determination of Dispute:1.Employees of Virginia Electric and Power Com-pany, who are represented by International Brother-hood of Electrical Workers, Local 2308, AFL-CIO,are entitled to perform the following work:operation ofthe 7,000-foot overland conveyor belt between thefacilities of Laurel Run Mining Company and VirginiaElectric and Power Company located at Mt. Storm,West Virginia.2.United Mine Workers of America,Local 1829,District 31,is not entitled by means proscribed by Sec-tion 8(b)(4)(D) of the Act to force or require VirginiaElectric and Power Company to assign the aforemen-tioned work to employeees who are currently repre-sented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute, United Mine Workers ofAmerica,Local 1829,District 31, shall notify the Re-gional Director for Region 5, in writing,whether or notitwill refrain from forcing or requiring Virginia Elec-tric and Power Company, by means proscribed by Sec-tion 8(b)(4)(D), to assign the work in dispute to em-ployees representedby it,rather than to thoserepresented by International Brotherhood of ElectricalWorker, Local 2308, AFL-CIO.